     Case 2:20-cv-00327-KJM-DMC Document 15 Filed 09/14/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAVON LOVOWE RAMSEY,                             No. 2:20-CV-0327-KJM-DMC-P
12                      Plaintiff,
13           v.                                        ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
15
                        Defendants.
16

17

18                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. On July 21, 2020, the Court screened plaintiff’s complaint and found that he

20   stated a cognizable claim and other non-cognizable claims. See ECF No. 9. The Court directed

21   plaintiff to file a first amended complaint within 30 days. Id. No amended complaint followed.

22   On September 1, 2020, the Court issued findings and recommendations that plaintiff’s action be

23   dismissed for lack of prosecution and failure to comply with court rules and orders. See ECF No.

24   12. On September 8, 2020, plaintiff submitted objections to the findings and recommendations

25   See ECF No. 13.

26   ///

27   ///

28   ///
                                                       1
     Case 2:20-cv-00327-KJM-DMC Document 15 Filed 09/14/20 Page 2 of 3

 1                  In his objections, plaintiff states that he complied with the Court’s order to file a

 2   first amended complaint by filing an amended complaint on August 17, 2020, in another case

 3   pending in this court, Ramsey v. CDCR, et al., E. Dist. Cal. case no. 2:20-CV-1605-EFB.

 4   Because plaintiff made efforts, albeit procedurally flawed, to comply with the Court’s order, the

 5   September 1, 2020, findings and recommendations will be vacated.

 6                  A review of the docket case no. 2:20-CV-1605-EFB reflects that the matter has

 7   been transferred to the United States District Court for the Northern District of California. In the

 8   transfer order, the Court stated:

 9                           . . . Plaintiff’s complaint alleges inadequate medical care while
                    housed at Salinas Valley State Prison in the County of Monterey and
10                  through the care of defendant Dr. Rasheed, whose business is located in
                    the County of San Luis Obispo. The complaint also names the California
11                  Department of Corrections and Rehabilitation, located in the County of
                    Sacramento.
12                           The federal venue statute provides that a civil action “may be
                    brought in (1) a judicial district in which any defendant resides, if all
13                  defendants are residents of the State in which the district is located, (2) a
                    judicial district in which a substantial part of the events or omissions
14                  giving rise to the claim occurred, or a substantial part of property that is
                    the subject of the action is situated, or (3) if there is no district in which an
15                  action may otherwise be brought as provided in this action, any judicial
                    district in which any defendant is subject to the court’s personal
16                  jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
                             In this case, venue could properly lie in three of California’s
17                  judicial districts, as Monterey County (where the acts or failure to act that
                    allegedly resulted in inadequate medical care occurred) lies in the
18                  Northern District, San Luis Obispo County (where Dr. Rasheed’s practice
                    is located) lies in the Central District, and Sacramento County (the
19                  location of the California Department of Corrections and Rehabilitation)
                    lies in the Eastern District.
20                           The core allegations of this case are acts of improper medical care
                    while housed at Salinas Valley State Prison in the County of Monterey. If
21                  this case proceeds on the merits it will involve the taking of evidence and
                    testimony on that issue. Because any potential claims appear to have
22                  arisen at Salinas Valley State Prison, the court finds that the interests of
                    justice will be better served by transferring this case to the Northern
23                  District of California. See 28 U.S.C. § 1391(b); 28 U.S.C. § 84(a).
24   A review of the allegations in both actions reflects that they are identical. Therefore, the current

25   action will also be transferred to the United States District Court for the Northern District of

26   California, with that court left to resolve the issue of duplicative actions.
27   ///

28   ///
                                                         2
     Case 2:20-cv-00327-KJM-DMC Document 15 Filed 09/14/20 Page 3 of 3

 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      The findings and recommendations issue don September 1, 2020, are

 3   vacated; and

 4                  2.      The Clerk of the Court is directed to transfer this action to the United

 5   States District Court for the Northern District of California.

 6

 7   Dated: September 14, 2020
                                                            ____________________________________
 8                                                          DENNIS M. COTA
 9                                                          UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
